Citation Nr: 1702427	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  09-42 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for gastroesophageal respiratory disorder ("GERD"), claimed as acid reflux with problems swallowing and lesion removed from esophagus, to include as due to inguinal hernias.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to October 1969 and from May 1974 to February 1980.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from an April 2009 rating decision of the Department of Veterans Affairs ("VA") Regional Office ("RO") in Atlanta, Georgia.

On the Veteran's November 2009 and November 2013 substantive appeals, the Veteran requested a hearing before the Board.  In a March 2014 written statement, the Veteran withdrew his request for a hearing.  Thus, the Board finds that the request for a hearing has been withdrawn.

In November 2014, the Board remanded the claim for further development, to include obtaining a VA examination to ascertain whether the Veteran's diagnosed GERD is causally related to in-service exposure to mustard gas.

In June 2016, the Board again remanded the claim, finding that the August 2015 VA examination and opinion, obtained pursuant to the Board's previous November 2014 remand, was inadequate to decide the claim because it failed to indicate whether there was a causal relationship between the Veteran's service-connected inguinal hernias and his hiatal hernias/GERD.  Accordingly, an August 2016 VA examination and opinion was provided and the claim was readjudicated in an August 2016 supplemental statement of the case, which continued to deny the claim.  The claim has since returned to the Board.

This appeal was processed using the Veterans Benefits Management System electronic claims processing system.  Moreover, a review of the Virtual VA paperless claims processing system reveals additional records pertinent to the present appeal.  Thus, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction ("AOJ").  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on this issue on appeal.

The Veteran underwent VA examinations in August 2015 and August 2016.  In the August 2015 VA examination, the VA examiner concluded that the Veteran's GERD was less likely than not caused by his exposure to mustard gas.  However, the VA examiner failed to discuss whether a causal relationship existed between the Veteran's service-connected inguinal hernias and his hiatal hernias/GERD.  Accordingly, in a subsequent VA examination and medical opinion on August 2016, the VA examiner concluded that it is less likely than not the Veteran's hiatal hernias/GERD is due secondary to his abdominal wall hernias (inguinal hernias).  Nonetheless, the VA examiner failed to indicate whether the Veteran's hiatal hernias/GERD was aggravated by his service-connected inguinal hernias, as instructed by the Board's June 2016 remand.

Therefore, an addendum opinion must be obtained to address the issue of whether the Veteran's hiatal hernias/GERD was aggravated by his service-connected inguinal hernias.  While this opinion is adequate to address the issue of causation, it is not sufficient to address the issue of aggravation.  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).

Accordingly, the case is REMANDED for the following action:

1.  Return the case to the VA examiner who provided the August 2016 opinion for an addendum opinion regarding the issue of aggravation.  The claims file must be made available to the VA examiner for review.  If that VA examiner is not available or cannot provide an opinion within a reasonable time frame, a different VA examiner may render the opinion.  

The VA examiner must provide an opinion as to whether it is at least as likely as not (50% probability or more) that the Veteran's hiatal hernias/GERD was aggravated by his service-connected inguinal hernia.  "Aggravation" means an increase in severity of the disorder beyond any medically established baseline.  The appropriate section of the Disability Benefits Questionnaire pertaining to aggravation opinions should be filled out for this purpose, if possible.

2. Then review the record and readjudicate the claim on appeal.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






						(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).




